Citation Nr: 0102532	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  98-07 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
leg injury.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran had honorable active duty service from January 
1944 to November 1945 (Army of the United States), and from 
November 1945 to January 1949 (U.S. Army).  He also had a 
period of active service from February 1949 to March 1950 
which, because it resulted in an undesirable discharge, may 
not be considered for VA disability compensation purposes.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in April 1970 
and March 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  The April 
1970 rating decision denied service connection for a left leg 
injury, and the Board found that, although the veteran had 
perfected an appeal as to this issue, this issue had never 
been sent to the Board for appellate consideration.  In March 
2000, the Board remanded these issues to the RO for further 
development.  Requested development included consideration of 
additional evidence by the RO submitted without a waiver of 
RO consideration (on the issue of entitlement to service 
connection for residuals of a left leg injury) and issuance 
of a statement of the case informing the veteran of the law 
and regulations pertaining to service connection (for a back 
disability).  

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of this 
decision. 


FINDINGS OF FACT

1.  The veteran is not shown to have sustained a shrapnel 
wound injury or mortar base plate injury to the left thigh or 
left leg during service. 

2.  The veteran's left above-the-knee (mid-thigh) amputation 
is not etiologically related to service, including to a 
claimed left leg or left thigh shrapnel wound or mortar base 
plate injury; the medical evidence relates the left above-
the-knee amputation to the veteran's diagnosed non-service-
connected peripheral vascular disease and diabetes mellitus.   


CONCLUSION OF LAW

The claimed residuals of a left leg injury were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
1154(b) (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Background

An RO decision in April 1970, which denied service connection 
for residuals of a left leg injury, found that there was no 
evidence of left leg injury in service and that a left leg 
disability was not shown by the post-service evidence then of 
record.  The veteran entered a timely notice of disagreement 
in June 1970 and, after a statement of the case was issued in 
July 1970, he entered a substantive appeal, on a VA Form 9, 
received in July 1970, thus perfecting his appeal to the 
Board.  

In March 2000, the Board remanded this issue to the RO for 
consideration of the pertinent additional evidence submitted 
since the April 1970 rating decision, in compliance with the 
provisions of 38 C.F.R. § 20.1304(c) (2000).  In May 2000, 
the RO complied by issuing a supplemental statement of the 
case which discussed the additional evidence.  

The Board notes that the basis for the May 2000 denial of 
service connection for left leg disability was that the claim 
was not well grounded.  However, because the appealed April 
1970 rating decision adjudicated the issue of service 
connection for residuals of a left leg injury on the merits, 
the RO considered all of the relevant evidence, and the July 
1970 statement of the case advised the veteran of the basic 
service connection regulation, the Board finds that there is 
no prejudice to the veteran by the Board now addressing this 
issue on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

The veteran contends that service connection is warranted for 
residuals of a left leg injury in service, including a left 
above-the-knee amputation in June 1997.  He contends that he 
sustained a shrapnel wound injury to the left leg (variously 
reported as either mid-thigh or between the knee and ankle) 
which was incurred during service in 1945 (during combat), or 
1946 (an 81 meter base plate dropped on the left leg), or, 
alternatively, during (undesirable) service in 1949.  He 
contends that the shrapnel wound injury, along with non-
service-connected disorders of diabetes mellitus and 
peripheral vascular disease, resulted in a left above-the-
knee amputation in June 1997.  

II. Factual Background

The evidence in this case includes records from the War 
Department, U.S. Army Adjutant General's Office, reflecting 
that in March 1944 the veteran was treated for parasitic 
infection not involving the left leg; there are no other 
entries reflecting treatment during the period of service 
from January 1944 to November 1945.  A November 1945 service 
separation examination was negative for any findings relating 
to a left leg injury.  

Service medical records for the period of service from 
November 1945 to January 1949 are negative for complaints, 
findings, or diagnosis of a left leg or thigh disorder, 
including evidence of a shell fragment wound injury during 
service.  A July 1947 entry reflects that the veteran was 
hospitalized at the 385th Station Hospital at Nuremberg, 
Germany for treatment for a syphilis.   

Service medical records for the veteran's period of service 
from January 1949 to March 1950 are, likewise, negative for 
any complaints, findings, or diagnosis of left leg or thigh 
shrapnel wound injury or other injury.  A January 1949 
separation examination report noted a clinical finding of no 
scars.  

A February 1949 examination, although conducted during the 
period of service which may not be considered active service 
for VA compensation purposes, reflects clinical findings in 
February 1949 that the veteran did not have any scars.  At 
this examination, the veteran also reported a history of 
having received shots in Nuremberg, Germany, for chancre.  A 
July 1949 hospitalization entry reflects that the veteran was 
hospitalized in Vienna, Austria, for a hemorrhoidectomy.  A 
March 1950 separation examination for this period of service 
noted contact dermatitis of the back, but found no scarring, 
including to the legs.

In his original application for compensation or pension, 
received in October 1957, the veteran claimed service 
connection for other disorders, but did not mention a left 
leg injury in service or claim service connection for 
residuals of a left leg injury, and did not report treatment 
during his period of honorable service (from November 1945 to 
January 1949).  In an application for compensation or 
pension, received in July 1967, the veteran reported a 
history of disorders which did not include a history of left 
leg injury.  A private physician letter dated in August 1967 
noted various physical problems the veteran had which did not 
include left leg problems.  

A disability retirement examination in May 1967 did not 
include any left leg history of injury or complaints, and 
examination did not include any clinical findings or 
diagnosis pertaining to a left leg disorder.  A VA 
examination in October 1967 reflects no complaints regarding 
the left leg.  Examination revealed good muscular 
development, normal range of motion of all the joints, no 
crepitation, and squatting and rising without difficulty. 

A VA examination in March 1970 reflects that the veteran 
complained of being bothered by the left leg, and reported a 
history of left leg injury in service in Europe in 1946.  
Examination resulted in a diagnosis of dermatitis of the left 
lower extremity of undetermined type.  

In his July 27, 1970 appeal to the Board, the veteran wrote 
that he incurred left leg injuries as follows: a combat 
injury in 1945; and an 81mm mortar base plate injury in 1946, 
for which he was treated daily at the base dispensary in 
Kaughbruin, Germany for a month or more.  In his notice of 
disagreement received in June 1970, the veteran wrote that he 
incurred a left leg injury in service, that it still bothered 
him, and that it was tender and occasionally broke out like a 
rash.  He wrote that in 1946 he was treated for a left leg 
injury at the 109th Field Hospital in Austria. 

A VA Medical Certificate dated in July 1970 noted no 
complaints, findings, or diagnosis pertaining to the left 
leg. 

In his substantive appeal (VA Form 9) received in July 1970, 
the veteran wrote that he sustained a first left leg injury 
during combat in 1945, of which there was not record, and the 
left leg was again injured in 1946 by a dropped 81mm mortar 
base plate.  He wrote that at the time of the 1946 left leg 
injury he was treated at the base dispensary in Kaughbruin, 
Germany, every day for at least a month.  He wrote that he 
had "recurrence" (of unspecified symptoms) 3 to 4 times per 
year.  

Private treatment records from 1963 to 1996 are negative for 
a history of left leg injury or shrapnel wound, left leg 
complaints, clinical findings, or a left leg diagnosis.  
Private physical examinations in May 1971 and April 1979 
revealed clear skin; no scars were noted.  Private outpatient 
treatment records reflect a diagnosis of diabetes in January 
1982, and in subsequent entries.  For example, a January 1987 
letter from P. D., M.D., reflects diagnosed medical disorders 
which included diabetes controlled with oral medication, a 
December 1990 private hospitalization report, and a February 
1991 private treatment report.  A December 1994 report of 
hospitalization by Roger Montgomery, M.D., reflects diagnoses 
which include non-insulin-dependent diabetes (reported to be 
an 8 year history), and lower limit of nephrotic range 
proteinuria, which was "[p]robably secondary to his 
diabetes."  In February 1996, Dr. Gootee wrote that the 
veteran's calf discomfort appeared to be lower extremity 
vascular disease.  

Outpatient treatment entries by D. E., D.O., beginning in 
February 1996, reflect that, for left knee and left ankle 
arthritis, the veteran was treated with epidural steroid 
injections.  In June 1996, the physician recorded the 
veteran's complaints of left leg pain and concern that 
shrapnel was present in his left leg .  X-rays revealed mild 
degenerative joint disease of the left knee and left ankle, 
while tibia X-rays in June 1996 did not reveal any shrapnel.  
In September 1996, J. M., M.D., diagnosed peripheral vascular 
disease of the left and right legs.  X-rays in October 1996 
revealed peripheral vascular disease, including of the left 
femoral artery.  

In a written statement dated in October 1996, the veteran 
wrote that in February 1945 he was wounded in the left leg, 
which left shrapnel lodged between his knee and his ankle, 
but there was no record of this because it happened on the 
battlefield of the Secreet [sp?] Line.  The veteran also 
wrote that he was admitted to a VA hospital in Vienna, 
Austria on July 1949 (during his second period of service) 
for hemorrhoid surgery.  In a statement dated in November 
1996, the veteran wrote that on or about February 1, 1945 the 
Germans overran his outfit, during which he got a piece of 
shrapnel in his left leg, located between his knee and ankle, 
which had never been removed.  

At a VA examination in December 1996, the veteran's skin was 
found to be normal.  

In a letter to his congressman dated in July 1997, the 
veteran wrote that during active duty service from December 
1943 to November 1945 he received medical treatment for a 
shrapnel wound to his left leg, and that some shrapnel 
remained in his left leg.  He wrote that he had been treated 
by a field medic.  He also wrote that during his service from 
November 1945 to January 1949 he was medically treated 
because he "dropped a mortar baseplate on [his] left leg and 
chipped a piece off the bone."  He wrote that for this 
injury he went to the Medic Dispensary at Nuremberg, Germany, 
every day for about a month for treatment.  

In a statement received in May 1998, the veteran wrote that 
he sustained a left leg shrapnel wound injury in January or 
February 1945 during a battle on the Secreit [sp?] Line, but 
there was not a place to report for medical treatment, 
although a medic washed it with alcohol, poured some white 
powder on it, and bandaged it.  The veteran also wrote that 
while stationed outside of Nuremberg, Germany, in 1946 he 
accidentally dropped a mortar base plate on his left shin and 
foot, which was treated by doctors, and that, while the 
doctors were taking care of this, they also doctored his 
shrapnel wound, which had festered up.  He wrote that the 
shrapnel wound was located on the left leg, higher up from 
the base plate injury.  He thought there should be a record 
of this in his military records.  He further wrote that, from 
the time of his shrapnel wound until the time of his left leg 
removal (amputation), the area of the shrapnel wound itched, 
broke out, and festered up.   

Letters in June 1998 from F. G., M.D., listed the veteran's 
current diagnosed disabilities as post-left mid-thigh 
amputation, post right great toe amputation, cerebral 
vascular insufficiency, hypertension, and gastro-esophageal 
reflux disease. 

At a VA compensation examination in July 1998, the veteran 
reported that he sustained left leg shrapnel in service in 
1949.  The examiner noted a history of diabetes mellitus.  
The veteran had a left above-knee (mid-thigh) amputation in 
June 1997, with left leg prosthesis, and the use of two 
forearm crutches.  The relevant diagnoses were diabetes 
mellitus, peripheral vascular disease, and left above-the-
knee amputation in June 1997, which were due to (non-service-
connected) peripheral vascular disease. 

In a letter dated in February 1999, and in subsequent 
correspondence and private outpatient treatment records, the 
veteran's physician, F. G., M.D. wrote that the veteran was 
completely disabled due to 13 disabilities.  These included 
above the knee amputation of the left lower extremity, (non-
insulin-dependent) diabetes mellitus, and peripheral vascular 
disease.  A December 1999 office progress note reflects a 
history of numerous vascular surgeries to the lower 
extremity, including left above-knee amputation.  

In a statement dated in March 1999 and received in April 
1999, the veteran wrote that in 1945 he had been "shot at 
and got schrapnel [sic] in left leg, which could not be 
removed."  

III.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

After a thorough review of the evidence of record, the Board 
finds that the weight of the evidence does not support the 
veteran's contention or a finding that his current left 
above-the-knee (mid-thigh) amputation, or any disorder 
etiologically related thereto, was incurred in or aggravated 
by service.  The Board finds the veteran's reports and 
testimony of a left leg or thigh shrapnel injury and a left 
leg bone chip caused by a mortar base plate injury in service 
are not supported by the service medical record evidence, are 
internally inconsistent, and are not corroborated by the 
post-service histories and medical examinations and treatment 
records.

With regard to the veteran's contention that he sustained a 
left leg shrapnel wound injury during combat, it is not 
evident that he participated in combat with the enemy during 
service.  38 U.S.C.A. § 1154(b); VAOPGCPREC 12-99.  The DD 
Form 53 dated in January 1949 reflects that the veteran's 
military occupational specialty was a heavy mortar crewman, 
and that in March 1945 the veteran had met the qualifications 
for the Combat Infantry Badge (which is distinct from the 
Combat Infantryman's Badge, which is proof of combat).  
However, the same form also specifically reflects that the 
veteran received no wounds in action, and the decorations and 
citations include only the World War II Victory Medal and 
Army of Occupation Medal, but no additional medal or 
citations reflecting combat with the enemy or injury 
sustained in combat.  In any event, as explained below, there 
is
no medical evidence that relates a left leg disability, or 
the need for an amputation of the left leg, to the claimed 
inservice injuries.

With regard to the veteran's contentions that he sustained a 
left leg or left thigh shrapnel wound during combat, the 
Board finds that the veteran's own reporting is internally 
inconsistent, and is uncorroborated by and is contradicted by 
the contemporaneous service personnel and medical records.  
For example, the veteran has reported that the alleged 
shrapnel wound injury was to either the mid-thigh or was 
between the left knee and left ankle (October 1996), and that 
the shrapnel wound was higher up on the left leg than the 
shrapnel wound injury (May 1998).  The veteran has also 
selectively and inconsistently reported a history of left leg 
injury.  For example, at a VA examination in March 1970, the 
veteran reported a history of left leg injury in 1946, but 
did not report injuries in 1945 or 1949.  According to the VA 
examiner's notation that the nature of the injury was not 
clear, it is evident that the veteran did not report a 
shrapnel wound injury or history of a mortar base plate 
injury at that time.  In his July 1970 appeal to the Board, 
the veteran reported a combat injury in 1945 and a mortar 
base plate injury in 1946, but did not mention a left leg 
injury in 1949.  At a VA examination in July 1998, the 
veteran reported a left leg shrapnel injury in service in 
1949, omitting reference to previously reported left leg 
injuries in 1945 and 1946.  In addition, there are many 
reports of hospitalization and private treatment records from 
service separation to 1996 which are entirely negative for a 
history of left leg injury. 

Service medical records, including service separation 
examinations in November 1945 and January 1949 (and even 
March 1950), reflect no evidence of treatment for a shrapnel 
wound injury in service, and are negative for even evidence 
of a scar as a residual to alleged in-service combat 
injuries.  As such, the medical records do not corroborate 
the veteran's recent recollection of in-service left leg 
injury.  As the medical record entries were made pursuant to 
the administrative duties of the military medical 
professionals, were recorded contemporaneous to the events 
claimed, and otherwise appear accurate and complete, the 
Board finds that the service medical record evidence is of 
greater weight than the veteran's recollection of events over 
45 years after the events are alleged to have occurred.  In 
this regard, the veteran is correct in his recollection that 
he was treated during service at Nuremberg, Germany; however, 
his recollection is inaccurate with regard to the nature of 
the treatment, as service medical records reflect that 
treatment in July 1947 at the Nuremberg, Germany, Hospital 
was for a chancre.  With regard to reported treatment in 
Vienna, Austria, his recollection is also inaccurate, as 
service medical records reflect that a July 1949 
hospitalization in Vienna, Austria, was for hemorrhoidectomy; 
there is no record of treatment in 1946 in Vienna for a left 
leg injury.  The Board also notes the veteran's inconsistency 
in reporting (in the June 1970 notice of disagreement) that, 
for his 1946 left leg injury, he was treated at Germany, 
while a month later (in his July 1970 substantive appeal) he 
reported that alleged left leg treatment in 1946 occurred in 
Austria.  In October 1996, the veteran wrote that his 
hospitalization in Vienna in 1949 had been for 
hemorrhoidectomy.  In July 1997 and May 1998, the veteran 
again wrote that the alleged 1946 mortar baseplate injury to 
the left leg occurred in Germany and was treated outside of 
Nuremberg, Germany. 

The Board finds it significant that the veteran first 
reported a history of left leg or left thigh shrapnel wound 
injury at a VA compensation examination in March 1970, 
notably over 20 years after separation from honorable active 
service, and did not thereafter report such history or 
complaints until the 1990's.  It is significant that in his 
application for compensation in October 1957 the veteran did 
not mention or claim a left leg or thigh injury in service, 
at a disability retirement examination in May 1967, and at an 
October 1967 VA compensation examination, he did not mention 
a history of left leg shrapnel wound or other injury and did 
not mention recurring left leg symptoms.  Even a VA Medical 
Certificate in July 1970, subsequent to the veteran's March 
1970 history and complaints of leg injury in 1946, reflects 
no left leg history or complaints by the veteran.  During 
many private hospitalizations and treatment sessions from 
service separation to 1996, with the exception of the brief 
complaints in 1970, the medical evidence is largely negative 
for the veteran's report of left leg or thigh injury in 
service or of chronic left leg complaints since service.  

The long post-service absence of a reported history of 
pertinent complaints is in contrast to the veteran's recent 
statements made pursuant to compensation for the claim on 
appeal.  For example, in May 1998, the veteran wrote that, 
from the time of the alleged left leg injury in 1945 (or, 
alternatively, since a separate accident in 1946) the 
shrapnel wound itched, broke out, and festered.  The 
veteran's recent reporting of continuous or recurring post-
service left leg symptomatology is uncorroborated by the 
post-service evidence of record, including his negative 
reporting of such symptoms on multiple occasions after 
service and negative clinical findings. 

With regard to the veteran's assertion that he still has 
shrapnel, X-rays in June 1996 were negative for shrapnel.  
With regard to his own assertion that his left leg amputation 
was necessitated by one of the reported left leg injuries in 
service, including the retention of shrapnel in the left leg, 
while a lay person such as the veteran is competent to 
describe symptoms which occur at any time, he is not 
competent to offer evidence which requires medical knowledge, 
such as diagnosis or a determination of etiology.  See Brewer 
v. West, 11 Vet. App. 228, 234 (1998); Stadin v. Brown, 8 
Vet. App. 280, 284 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Similarly, with regard to the veteran's statement 
(received in May 1998) that the doctor at the VA hospital at 
Louisville, Kentucky, during a VA examination in 1972, said 
he had metal in his left leg and had developed a German 
fungus in his left leg from the metal, the Court has held 
that such a veteran's account, "filtered as it [is] through 
a layman's sensibilities, of what a doctor purportedly said 
is simply too attenuated and inherently unreliable to 
constitute 'medical' evidence."  Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  For these reasons, the Board 
finds that the veteran is not shown to have sustained a 
shrapnel wound injury or mortar base plate injury to the left 
thigh or left leg during service. 

The Board further finds that the weight of the medical 
evidence overwhelmingly relates the left above-the-knee 
amputation to either the veteran's diagnosed non-service-
connected peripheral vascular disease and/or to his diagnosed 
non-service-connected diabetes mellitus.  The March 1970 VA 
examination, which included a history of left leg injury in 
service, diagnosed an undetermined etiology for dermatitis.  
The evidence reflects well established diagnoses of diabetes 
mellitus and peripheral vascular disease.  The veteran's 
private treating physician in February 1996 associated the 
veteran's left calf discomfort to (non-service-connected) 
lower extremity vascular disease. The July 1998 VA 
examination, which also included a history of left leg 
shrapnel wound in service, offered diagnoses which related 
the veteran's left above-the-knee amputation in June 1997 to 
(non-service-connected) peripheral vascular disease.  A 
December 1999 progress note also appears to classify left 
above-the-knee amputation as one of many vascular surgeries.  
For these reasons, the Board must find that the claimed 
residuals of a left leg injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154(b) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303. 

While the Board has considered the doctrine of affording the 
veteran the benefit of any reasonable doubt with regard to 
the issue on appeal, as the preponderance of the evidence is 
against the veteran's claim, the record does not demonstrate 
an approximate balance of positive and negative evidence as 
to warrant the resolution of this matter on that basis.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000). 


ORDER

Service connection for residuals of a left leg injury is 
denied. 


REMAND

A March 1997 RO decision denied service connection for a back 
disability, and the veteran was notified of this decision in 
the same month.  In January 1998, the veteran entered a 
notice of disagreement with denial of service connection for 
a back disability.  A statement of the case, however, 
erroneously informed the veteran that the issue on appeal was 
whether new and material evidence had been presented to 
reopen a claim for service connection for a back disability.  
As there was no prior final rating decision of record denying 
service connection for a back disability, however, the issue 
appealed was actually entitlement to service connection for a 
back disability, not new and material evidence to reopen a 
claim.  The April 1998 statement of the case informed the 
veteran of the regulations pertaining to new and material 
evidence, but did not provide the law and regulations which 
pertain to claims for service connection.  In order to afford 
the veteran due process, which included notification of the 
laws and regulations pertaining to service connection, in 
March 2000 the Board remanded this issue to the RO to issue a 
statement of the case on the issue of entitlement to service 
connection for a back disability. 

While the RO issued a statement of the case in May 2000, the 
statement of the case did not include the pertinent law and 
regulations regarding service connection.  The United States 
Court of Appeals for Veterans Claims held in Stegall v. West, 
11 Vet. App. 268 (1998), that a remand by the Board conferred 
on the veteran, as a matter of law, the right to compliance 
with the remand's instructions.  

Additionally, in the May 2000 statement of the case on 
remand, the RO recharacterized the issue as one of whether 
the claim for service connection for a back disorder had 
legal merit.  While such analysis may be proper with regard 
to the veteran's second period of service from February 1949 
to March 1950 which (because it was terminated under 
dishonorable conditions, may not be considered for VA 
disability compensation purposes), with regard to his first 
period of honorable service from November 1945 to January 
1949, the statement of the case should have addressed the 
issue as entitlement to service connection for a back 
disability and should have included the law and regulations 
regarding service connection.  

Adjudication on the merits should also address the question 
of whether the veteran in fact has a currently diagnosed 
disability of the back, and not just notation of finding of 
back pain.  The Court has held that pain alone, without a 
diagnosed identifiable underlying malady or condition, does 
not constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

As noted above, on November 9, 2000 the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this 
newly enacted legislation provides for VA assistance to 
claimants under certain circumstances.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board views the newly 
enacted assistance provisions to be more beneficial to the 
veteran.  Therefore, further preliminary action by the RO, 
including a VA examination, is necessary before the Board may 
properly proceed with appellate review of the issue of 
entitlement to service connection for a back disability.

For these reasons, the issue of entitlement to service 
connection for a back disability (including whether, with 
regard to the veteran's second period of service from 
February 1949 to March 1950, the claim has legal merit) is 
REMANDED to the RO for the following: 

1.  With regard to the issue of 
entitlement to service connection for a 
back disability, the RO should review the 
claims file and take all appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 

2.  Such action should include scheduling 
the veteran for a VA compensation 
examination.  The purpose of the VA 
medical examination is to determine 
whether the veteran has a current back 
disability and, if so, to determine the 
etiology of any current disability or 
disabilities of the back, and a medical 
opinion as to whether any currently 
diagnosed back disability is 
etiologically related to service.  The 
claims folder and a copy of this REMAND 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination, and the examiner should 
indicate in writing that the claims file 
was reviewed.  See Smith v. Gober, No. 
99-1471 (U.S. Vet. App. Dec. 4, 2000).  
The examiner is requested to clearly 
report any diagnoses of the back and 
offer opinions as to whether the veteran 
currently has a diagnosed back disability 
and, of so, whether it is as least as 
likely as not that any medically 
diagnosed back disability is 
etiologically related to the veteran's 
periods of service from January 1944 to 
January 1949 (and excluding from 
consideration the period of service from 
February 1949 to March 1950). 

3.  The RO should issue a supplemental 
statement of the case on the issue of 
entitlement to service connection for a 
back disability (including whether, with 
regard to the veteran's second period of 
service from February 1949 to March 1950, 
the claim has legal merit), which 
includes the pertinent service connection 
law and regulations, including 
38 U.S.C.A. §§ 1110, 1131, and 38 C.F.R. 
§ 3.303.  The statement of the case 
should address on the merits the question 
of direct service connection for a back 
disability with regard to the veteran's 
periods of active duty service from 
January 1944 to November 1945, and from 
November 1945 to January 1949.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and Falzone v. Brown, 
8 Vet. App. 398 (1995); Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals


 



